Exhibit No. 10.2

 

PROMISSORY NOTE

(Installment Payments)

 

$1,000,000.00

New Hyde Park, New York

 

Date: January 10, 2005

 

For value received, the undersigned hereby promises to pay to the order of
JPMORGAN CHASE BANK, N.A. (hereinafter the “Bank”) at its offices at 1985 Marcus
Ave New Hyde Park, N.Y.  $1,000,000.00 DOLLARS in 3 5 (select monthly or
quarterly) installments of $27,777.74 each, commencing on February 10, 2005 and
continuing on the 10th day of each Month (insert “month” or “third month”)
thereafter and a final principal installment of $27,779.10 (or whatever other
amount is then required to repay this note in full) on February 10, 2008 and to
pay interest on the unpaid principal balance hereof on each day principal is due
hereunder (including at final maturity) at a per annum rate of 1/2% above the
Bank’s Prime Rate (which shall be the rate of interest as is publicly announced
at the Bank’s principal office from time to time as its Prime Rate), adjusted as
of the date of each such change.  The foregoing rate shall be computed for the
actual number of days elapsed on the basis of a 360-day year, but in no event
shall be higher than the maximum permitted under applicable law.  Interest on
any past due amount, whether at the due date thereof or by acceleration, shall
be paid at a rate of four percent (4%) per annum in excess of the above stated
rate, but in no event higher than the maximum permitted under applicable law. 
Time for payment extended by law shall be included in the computation of
interest.

 

The undersigned hereby grants to the Bank a lien on, security interest in and
right of set-off against all monies, securities and other property of the
undersigned and the proceeds thereof now or hereafter delivered to remain with
or in transit in any manner to the Bank, its correspondents or its agents from
or for the undersigned, whether for safekeeping, custody, pledge, transmission,
collection or for any other purpose, or coming into possession, control or
custody of the Bank, J.P. Morgan Securities Inc., or any other affiliate of the
Bank in any way, and, also, any balance of any deposit account and credits of
the undersigned with, and any other claims of the undersigned against, the Bank,
J.P. Morgan Securities Inc., or any other affiliate of the Bank at any time
existing (all of which are hereinafter collectively called “Collateral”), as
collateral security for the payment of this note and all other liabilities and
obligations now or hereafter owed by the undersigned to the Bank, contracted
with or acquired by the Bank, whether joint, several, direct, indirect,
absolute, contingent, secured, unsecured, matured or unmatured (all of which are
hereafter collectively called “Liabilities”), hereby authorizing the Bank at any
time or times, without notice or demand, to apply any such Collateral or any
proceeds thereof to any of such Liabilities in such amounts as it in its sole
discretion may select, either contingent, unmatured or otherwise and whether any
other collateral security therefor is deemed adequate or not.  Undersigned
authorizes the Bank to deliver to others a copy of this note as written
notification of the undersigned’s transfer of a security interest in the
Collateral.  The Bank further is authorized at any time or times, without demand
or notice to the undersigned, to transfer to or register in the name of its
nominee or nominees all or any part of the Collateral and to exercise any and
all rights, power and privileges (except that prior to an Event of Default the
Bank shall not have the right to vote or to direct the voting of any
Collateral).  The collateral security and other rights described herein shall be
in addition to any other collateral security described in any separate agreement
executed by the undersigned.

 

1

--------------------------------------------------------------------------------


 

In the event of: default in the prompt payment of any Liabilities; default in
any other indebtedness of the undersigned (which, for the purposes of this
sentence, means the undersigned or any guarantor, surety or endorser of, or any
person or entity which has pledged any of its property to secure, any
Liabilities); complete or partial liquidation or suspension of any business of
the undersigned; dissolution, merger, consolidation or reorganization of the
undersigned; death of or loss of employment by an individual or any member of
any partnership (if the undersigned is an individual or a partnership); failure
to furnish any financial information or to permit inspection of any books or
records at the Bank’s request; a representation, warranty or statement of the
undersigned proving false in any material respect when made or furnished;
general assignment for the benefit of creditors or insolvency of the
undersigned; commencement of any proceeding supplementary to any execution
relating to any judgment against the undersigned; attachment, distraint, levy,
execution or final judgment against the undersigned or against the property of
the undersigned; assignment by the undersigned of any equity in any of the
Collateral without the written consent of the Bank; appointment of a receiver,
conservator, rehabilitator or similar officer for the undersigned, or for any
property of the undersigned; tax assessment by the United States Government or
any state or political subdivision thereof against the undersigned; the taking
of possession of, or assumption of control over, all or any substantial part of
the property of the undersigned by the United States Government, or any state or
political subdivision thereof, foreign government (de facto or de jure) or any
agency of any thereof; calling of a meeting of creditors, assignment for the
benefit of creditors or bulk sale or notice thereof; any mortgage, pledge of or
creation of a security interest in any assets without the consent of the holder
of this note; filing of a petition in bankruptcy, commencement of any proceeding
under any bankruptcy or debtor’s law (or similar law analogous in purpose or
effect) for the relief, reorganization, composition, extension, arrangement or
readjustment of any of the obligations by or against the undersigned; then, and
in any of those events (each, an “Event of Default”), all Liabilities, although
otherwise unmatured or contingent, shall forthwith become due and payable
without notice or demand and notwithstanding anything to the contrary contained
herein or in any other instrument.  Further, acceptance of any payments shall
not waive or affect any prior demand or acceleration of these Liabilities, and
each such payment made shall be applied first to the payment of accrued
interest, then to the aggregate unpaid principal or otherwise as determined by
the Bank in its sole discretion.  The undersigned hereby irrevocably consents to
the in personam jurisdiction of the federal and/or state courts located within
the State of New York over controversies arising from or relating to this note
or the Liabilities and irrevocably waives trial by jury and the right to
interpose any counterclaim or offset of any nature in any such litigation.  The
undersigned further irrevocably waives presentment, demand, protest, notice of
dishonor and all other notices or demands of any kind in connection with this
note or any Liabilities.  The undersigned shall be jointly and severally liable
hereon.

 

The Bank may, at its option, at any time when in the judgment of the Bank the
Collateral is inadequate or the Bank deems itself insecure, or upon or at any
time after the occurrence of an Event of Default, proceed to enforce payment of
the same and exercise any of or all the rights and remedies afforded the Bank by
the Uniform Commercial Code as in effect from time to time (the “Code’’) or
otherwise possessed by the Bank.  Any requirement of the Code for reasonable
notice to the undersigned shall be deemed to have been complied with if such
notice is mailed, postage prepaid, to the undersigned and such other persons
entitled to notice, at the addresses shown on the records of the Bank at least
four (4) days prior to the time of sale, disposition or other event requiring
notice under the Code.

 

2

--------------------------------------------------------------------------------


 

The undersigned agrees to pay to the Bank, as soon as incurred, all costs and
expenses incidental to the care, preservation, processing, sale or collection of
or realization upon any of or all the Collateral or incurred in connection with
the enforcement or collection of this note, or in any way relating to the rights
of the Bank hereunder, including reasonable inside or outside counsel fees and
expenses.  Each and every right and remedy hereby granted to the Bank or allowed
to it by law shall be cumulative and not exclusive and each may be exercised by
the Bank from time to time and as often as may be necessary.  The undersigned
shall have the sole responsibility for notifying the Bank in writing that the
undersigned wishes to take advantage of any redemption, conversion or other
similar right with respect to any of the Collateral.  The Bank may release any
party (including any partner or any undersigned) without notice to any of the
undersigned, whether as co-makers, endorsers, guarantors, sureties, assigns or
otherwise, without affecting the liability of any of the undersigned hereof or
any partner of any undersigned hereof.

 

Upon any transfer of this note, the undersigned hereby waiving notice of any
such transfer, the Bank may deliver the Collateral or any part thereof to the
transferee who shall thereupon become vested with all the rights herein or under
applicable law given to the Bank with respect thereto and the Bank shall
thereafter forever be relieved and fully discharged from any liability or
responsibility in the matter; but the Bank shall retain all rights hereby given
to it with respect to any Liabilities and Collateral not so transferred.  No
modification or waiver of any of the provisions of this note shall be effective
unless in writing, signed by the Bank, and only to the extent therein set forth;
nor shall any such waiver be applicable except in the specific instance for
which given.  This agreement sets forth the entire understanding of the parties,
and the undersigned acknowledges that no oral or other agreements, conditions,
promises, understandings, representations or warranties exist in regard to the
obligations hereunder, except those specifically set forth herein.

 

If the undersigned is a partnership, the agreement herein contained shall remain
in force and applicable, notwithstanding any changes in the individuals
composing the partnership or any release of any partner or partners and their
partners shall not thereby be released from any liability.  If this note is
signed by more than one party, the terms “undersigned”, as used herein, shall
include mean the “undersigned and each of them” and each undertaking herein
contained shall be their joint and several undertaking, provided, however, that
in the phrases “of the undersigned”, “by the undersigned”, “against the
undersigned”, “for the undersigned”, “to the undersigned”, and “on the
undersigned”, the term “undersigned” shall mean the “undersigned or any of
them”; and the Bank may release or exchange any of the Collateral belonging to
any of the parties hereto and it may renew or extend any of the liabilities of
any of them and may make additional advances or extensions of credit to any of
them or release or fail to set off any deposit account or credit to any of them
or grant other indulgences to any of them, all from time to time, before or
after maturity hereof, with or without further notice to or assent form any of
the other parties hereto.  Each reference herein to the Bank shall be deemed to
include its successors, endorsees and assigns, in whose favor the provisions
hereof shall also inure.  Each reference herein to the undersigned shall be
deemed to include the heirs, executors, administrators, legal representatives,
successors and assigns of the undersigned, all of whom shall be bound by the
provisions hereof.  This note may be pledged or assigned by the Bank to any
Federal Reserve Bank.

 

3

--------------------------------------------------------------------------------


 

The provisions of this note shall be construed and interpreted and all rights
and obligations hereunder determined in accordance with the laws of the State of
New York, and, as to interest rates, applicable Federal law.

 

Proginet Corporation

 

 

 

 

 

By:

/s/ Debra A. D. Maria

 

By:

/s/ Dan Mancini

 

 

 

Name & Title:

Debra A. D. Maria, CFO

 

Name & Title:

Dan Mancini, VP

 

 

 

Address:

200 Garden City Plaza

 

Address:

 

 

 

 

Garden City New York 11530

 

 

 

4

--------------------------------------------------------------------------------